Citation Nr: 0407833	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  03-19 048	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUES

1.  Entitlement to service connection for pneumonia.

2.  Entitlement to service connection for a heart disability.



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had recognized active service from July 1943 to 
March 1946.

This appeal arises from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  In this decision, 
the RO denied entitlement to service connection for pneumonia 
and a heart disability.


FINDINGS OF FACT

1.  Sufficient evidence for equitable decisions of the issues 
on appeal has been obtained.

2.  The veteran had recognized military service with the U.S. 
Armed Forces from July 1943 to March 1946.  There is no 
contemporaneous lay or medical evidence that the veteran 
suffered a respiratory or cardiovascular disease or injury 
during his recognized military service.

3.  There is no lay or medical evidence linking the veteran's 
current respiratory or cardiovascular disabilities with his 
military service or any applicable presumptive period.


CONCLUSIONS OF LAW

1.  The criteria for service connection for pneumonia have 
not been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2003).

2.  The criteria for service connection for a heart 
disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Initially, the Board is satisfied that all relevant facts 
regarding the issues decided below have been properly 
developed and no further assistance to the appellant is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the provisions of 
38 U.S.C.A. §§ 5103, 5103A (West 2002) and 38 C.F.R. § 3.159 
(2003).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application. 

Second, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In letters issued in June 2001 and August 2003, 
VA informed the veteran of the actions he must take and the 
type of evidence required in order to establish his current 
claims.  These letters informed him of the need for 
lay/medical evidence that would show his claimed disabilities 
had been incurred as a result of his recognized military 
service with the U.S. Armed Forces or within an applicable 
presumptive period.  These letters also notified the veteran 
of the type of actions that were required of him, to include 
his identification of pertinent evidence and his own attempt 
to obtain and forward this evidence to VA.  The letters 
informed him of the development that would be completed by VA 
in substantiating his claim, to include obtaining pertinent 
medical records and a VA examination, if appropriate.  
Finally, these letters requested that the veteran submit all 
pertinent evidence in his possession to VA as soon as 
possible.  See Section Captioned "What Information or 
Evidence Do We Still Need From You."

In the Statement of the Case (SOC) issued in May 2003, VA 
specifically notified the veteran of the evidence that it had 
considered.  The SOC also notified him of the pertinent laws 
and regulations and the reasons and bases for VA's decision.  
Specifically, the SOC notified the veteran of the law and 
regulations governing the grant of service connection and 
VA's duty to notify and assist.  He was provided the 
opportunity to submit additional argument based on these 
provisions.  Based on the above analysis, the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) have been 
met. 

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent 
to the current claim in the possession of the Federal 
government have been obtained, to include military personnel 
and medical records and verification of the appellant's 
active military service.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(2), (3).  As the veteran has not identified any VA 
medical treatment, the award of Social Security 
Administration (SSA) benefits, or the award of a workers' 
compensation claim through the Department of Labor, there is 
no indication that other Federal department or agency records 
exist that are pertinent to the issues decided below.  See 
38 U.S.C.A. § 5106.  

The veteran was not afforded a comprehensive VA compensation 
examination in connection with his current claims.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Both the 
lay and medical evidence clearly establishes that the claimed 
disabilities were incurred outside a period of recognized 
active military service or any applicable presumptive period.  
As the veteran has not submitted any lay or medical evidence 
to contradict this evidence, a VA compensation examination is 
not warranted.  
 
VA has obtained, either directly from the source or through 
the veteran, copies of all identified private medical 
treatment.  Therefore, further development of this evidence 
is not required.  As the veteran has not identified any 
pertinent evidence that is not currently contained in the 
claims file, there is no duty to notify the veteran of an 
inability to obtain identified records.  See 38 U.S.C.A. 
§ 5103A(b)(2), (3); 38 C.F.R. § 3.159(e).  

The veteran was provided the opportunity to present oral 
testimony and argument directly to VA, but the veteran noted 
his desire not to have such a hearing in his substantive 
appeal in June 2003.  By letter of September 2003, VA 
informed the veteran that his case was being forwarded to the 
Board and, in effect, that it would not undertake any further 
development in his claim.  Based on the above analysis, the 
Board finds that VA has fulfilled its duty to assist the 
veteran in the development of the claims decided below.

In Paralyzed Veterans of Am. v. Sec. of Veterans Affairs, 345 
F.3d 1334, 1344-47 (Fed. Cir. 2003), the United States Court 
of Appeals for the Federal Circuit (CAFC) invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The CAFC made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Sec. of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003) (Reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In the letter issued to the appellant in June 2001 that 
discussed the requirements of the VCAA, the RO requested that 
he submit information identifying pertinent evidence, or the 
evidence itself, to the RO within 60 days.  However, 
provisions of the Veterans Benefits Act of 2003 now allow VA 
to complete decisions prior to the one year appeal period 
under 38 U.S.C.A. § 5103(b)(1).  See Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701(b), 117 Stat. 2651 (Dec. 16, 
2003) (to be codified at 38 U.S.C. § 5103(b)(3)).  This 
provision was made retroactively effective from November 9, 
2000.  Id. at § 701(c).

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
RO informed the appellant of VA's duty to notify and assist 
in its letter of June 2001, which was sent over a year prior 
to the RO's adverse decision issued in July 2002.  Based on 
the above analysis, there is no indication in this case that 
any further notification or assistance would produce evidence 
that would change the Board's decision and, therefore, any 
error for noncompliance with the notice provisions of the 
VCAA is harmless.  In this regard, while perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Entitlement to Service Connection

Eligibility for VA benefits is governed by statutory and 
regulatory law, which defines an individual's legal status as 
a veteran of active military, naval or air service.  
38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  
Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes as authorized by 
38 U.S.C.A. § 107 and 38 C.F.R. § 3.40.  Findings by the 
United States service department verifying a person's service 
"are binding on the VA for purposes of establishing service 
in the U.S. Armed Forces." Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992); see also Dacoron v. Brown, 4 Vet. App. 115, 
120 (1993).

In the present case, the National Personnel Records Center 
(NPRC) confirmed in May 2001 that the veteran had active 
military service for VA purposes from July 1943 to March 
1946.  This determination regarding the veteran's period of 
active service is binding on VA.  38 C.F.R. § 3.203; see 
Duro, 2 Vet. App. at 532.

Service connection may be granted for disability resulting 
from injury suffered or disease contracted in the line of 
duty or for aggravation of a pre-existing injury suffered, or 
disease contracted, in the line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304.  For a veteran who has served 
during a period of war, and arteriosclerosis, cardiovascular-
renal disease (to include hypertension), bronchiectasis, 
endocarditis, myocarditis, sarcoidosis, and/or active 
tuberculosis become manifest to a degree of ten percent 
disabling within one year of his or her separation from 
active military service; such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

With the submission of his VA Form 21-526 (Veteran's 
Application for Compensation or Pension), the veteran has 
implied that his current pneumonia and heart disease are the 
result of his military service.  However, he has failed to 
provide any lay description of the circumstances or onset of 
any disease or injury that he believes led to these 
disorders.  This VA form specifically requested the veteran 
to provide the date of onset of these diseases/disorders, 
which he failed to provide.  He did provide a notation to 
"see attached medical records."  

In an affidavit signed by the veteran in March 1946, he 
provided a detailed description of his activities during his 
recognized military service in World War II.  This 
description does not indicate he ever suffered an injury or 
disease during this period.  In answer to a question 
requesting a chronological record of all wounds and illness 
incurred from December 1941, the typed response was "NONE."

The veteran was given a comprehensive military physical 
examination in July 1946.  Regarding his medical history, it 
was noted that he had not suffered with, or been disabled 
from, any wound, injury, or disease.  To the question of any 
significant disease, wounds, or injuries received, a line was 
marked through this question.  His cardiovascular system and 
lungs were reported to be normal.  His chest X-ray was found 
to be negative.  

The private medical evidence obtained indicates that the 
veteran currently suffers with both respiratory and 
cardiovascular disabilities.  These records date from the 
mid-1960s.  There is no history given in these records that 
any of the veteran's symptomatology began during or within 
one year of his military service.  There is no competent 
medical opinion that has linked any of the veteran's 
respiratory or cardiovascular disabilities to his military 
service.  In fact, there is no lay evidence, to include any 
statement from the veteran himself, that has asserted that 
these current disorders were incurred or caused by military 
service.  The veteran has not submitted any lay statement 
alleging an in-service disease or injury, nor any 
identification of when his symptomatology began.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (A lay person 
is competent to provide evidence regarding in-service 
experiences and symptoms, healthcare professionals are 
competent to render opinions on diagnosis and etiology.)  

Based on this lack of both lay and medical evidence linking 
the veteran's current respiratory and/or cardiovascular 
disabilities to his military service, or an origin within one 
year of his separation from such service, the Board finds it 
must deny the current claims for service connection.  As the 
veteran had not provided any assertions regarding his 
military service and the onset of his current disabilities, 
consideration of the provisions of 38 U.S.C.A. § 1154(b) are 
not applicable.  Without any lay or medical evidence linking 
the current disabilities to military service or a presumptive 
period, and the contemporaneous lay and medical evidence 
indicating that these chronic disabilities did not exist 
during such periods, the preponderance of the evidence is 
against the claims for service connection and the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for pneumonia is denied.

Entitlement to service connection for a heart disability is 
denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



